Citation Nr: 9914039	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-05 695	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for glaucoma.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Propriety of the initial noncompensable rating assigned 
for service-connected sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel 


INTRODUCTION

The veteran had active service from August 1976 to August 
1982 and from December 1990 to June 1991.  For reasons 
discussed more fully below, it appears that the veteran also 
had five additional years of active service prior to August 
1976.  

This appeal arises, in part, from an April 1993 rating 
decision of the Columbia, South Carolina, regional office 
(RO) which awarded service connection for sarcoidosis and 
assigned a noncompensable evaluation for this disorder, 
effective from September 1992.  Thereafter, the veteran 
perfected a timely appeal with respect to the issue of the 
propriety of the initial noncompensable rating assigned for 
his service-connected sarcoidosis.  Additionally, the present 
appeal arises from a March 1994 rating decision in which the 
RO denied service connection for hypertension, glaucoma, and 
hearing loss (and also continued the denial of a compensable 
disability rating for sarcoidosis).  Following notification 
of these denials, the veteran perfected a timely appeal with 
respect to his claims for service connection for 
hypertension, glaucoma, and hearing loss.  In March 1998, the 
Board of Veterans' Appeals (Board) remanded this case to the 
RO for further evidentiary development.  In February 1999, 
the RO returned the veteran's case to the Board for appellate 
review.  



REMAND

Proper development of the record with regard to the service 
connection claims requires verification of all periods of 
active service and obtaining service medical records from all 
periods of service.  A Form DD-214 (Certificate of Release or 
Discharge from Active Duty) issued at the veteran's 
separation from service in August 1982 indicates that he had 
additional active service prior to August 1976.  This 
additional service has not yet been verified and, according 
to the DD-214, includes service dating from August 1971 as 
well as combat service.  

In the March 1998 remand, the Board noted that the claims 
folder did not include any service medical records dated 
prior to September 1976 and that the RO had not referenced 
such records in the rating decisions and statements of the 
case.  Also, noting that the veteran had indicated that he 
had served under a different name and pointing out in fact 
that the service medical records referred to him under two 
different surnames, the Board asked the RO to attempt to 
obtain all available service medical records referring to the 
veteran under both surnames.  

The only correspondence of record in connection with the RO's 
subsequent efforts to obtain service medical records from all 
periods of the veteran's service refers to the veteran only 
by his current surname.  The service medical records which 
have not been associated with the claims folder appear to 
date from prior to 1976, when the veteran appears to have 
used his former surname.  Therefore, records requests 
referring to the veteran only by his current surname are 
logically not as likely to result in obtaining the records 
sought.  In this regard, the Board notes that the United 
States Court of Appeals for Veterans Claims or Court (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "Court") has held that a 
remand by the Court or the Board imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. Brown, 11 Vet.App. 268, 271 (1998).  

Specifically with regard to the veteran's claim for service 
connection for hearing loss, the Board notes that his DD-214s 
which are of record show that he was awarded the Combat 
Infantryman Badge.  He testified at a hearing in April 1995 
that he was exposed to loud noise while in service.  See 
hearing transcript (T.) at 11.  Pursuant to 38 U.S.C.A. 
§ 1154(b), as a combat veteran, he may establish the fact of 
acoustic trauma with his lay testimony.  In a June 1996 VA 
medical evaluation, the veteran's complaints of decreased 
right ear hearing loss were noted, and the examiner indicated 
that the veteran planned to undergo private audiometric 
evaluation.  Records of any private or VA audiological 
examination should be associated with the claims folder.  

Moreover, the March 1998 remand directed the RO to obtain any 
VA records reflecting treatment of the veteran for service-
connected sarcoidosis subsequent to January 1997.  It appears 
that the RO attempted to obtain records only from the 
Charleston, South Carolina VA Medical Center (VAMC).  
However, the evidence of record shows that he has also 
received regular treatment for various disabilities, 
including sarcoidosis, at the Dorn VA Hospital (VAH) in 
Columbia, South Carolina.  

Additionally, although the veteran was afforded a VA 
respiratory examination in May 1998 in conjunction with his 
claim regarding the propriety of a noncompensable rating for 
service-connected sarcoidosis, the examination report does 
not reflect that the examiner addressed all the criteria set 
forth in applicable regulations as requested in the March 
1998 remand.  See Ardison v. Brown, 6 Vet.App. 405, 407 
(1994) and Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  See also Stegall at 271.  

The Board is aware that this case has been remanded once 
previously and regrets the delay that will be occasioned by a 
further remand.  However, the circumstances of this case, as 
set forth above, indicate that additional development is 
required.  Consequently, the veteran's claims are REMANDED to 
the RO for the following:  

1.  The RO should arrange for 
verification of all periods of the 
veteran's active service and obtain 
complete service medical records for all 
periods of service which have not been 
previously verified (specifically records 
for any period of service prior to 
September 1976).  The RO should request 
records under both surnames used by the 
veteran, as detailed on the title page.  
All attempts to locate and obtain these 
records should be documented in the 
claims folder.  If the records are not 
otherwise available, the RO should 
contact the veteran's military reserve 
unit to locate the records.  Once 
obtained, the records should be 
permanently associated with the claims 
folder.  In the event that the service 
medical records in question are not 
located or duplicates are not found, the 
RO should develop this case according to 
applicable criteria pertaining to 
disposition of cases in which medical 
records have been lost.  

2.  The RO should contact the veteran and 
request that he furnish the full names of 
all health care providers, VA and 
private, who have treated him for 
hypertension, glaucoma, and hearing loss 
since service and as well as the releases 
needed to obtain records of such 
treatment.  

3.  Any pertinent VA medical records 
documenting treatment of the veteran's 
service-connected sarcoidosis after 
January 1997, including records from the 
VAMC in Charleston, SC and from the Dorn 
VAH in Columbia, SC, which have not 
already been associated with the claims 
folder, should be obtained and made part 
of the record.  

4.  After all of the above-referenced 
records have been obtained to the extent 
possible, the veteran should be afforded 
an examination by a VA physician skilled 
in the evaluation of hearing loss 
disability to determine the presence, 
etiology and severity of any hearing loss 
disorder.  Such tests as the examining 
physician deems necessary should be 
performed.  The examination should also 
include an audiometric evaluation, and 
the examiner should furnish an opinion as 
to whether it is at least as likely as 
not that any hearing loss detected is the 
result of noise exposure in service.  The 
claims folder must be available to the 
examiner for review in conjunction with 
the examination.  The notice of VA 
examination sent to the veteran should be 
associated with the claims folder, and 
the notice should cite 38 C.F.R. § 3.655, 
advising him of the potential consequence 
of his failure to report for the 
examination.  

5.  Additionally, if records are received 
pursuant to paragraph 2 of this Remand 
which reflect current treatment for 
glaucoma and hypertension, the RO should 
schedule the veteran for pertinent VA 
examinations to determine the nature and 
etiology of these disorders.  Any 
evaluations accorded to the veteran 
should include all tests deemed by the 
examining physicians to be necessary.  
Furthermore, the claims folder must be 
available to the examiners for review in 
conjunction with any accorded 
examinations.  Additionally, the 
examiners should express opinions 
regarding the etiology of any glaucoma 
and hypertension shown by the 
examinations.  The notices of VA 
examinations sent to the veteran should 
be associated with the claims folder, and 
the notices should cite 38 C.F.R. 
§ 3.655, advising him of the potential 
consequence of his failure to report for 
the examinations.  

6(a).  The veteran should also be 
afforded a VA pulmonary examination to 
determine the severity of his 
service-connected sarcoidosis.  Such 
tests as the examiner deems necessary 
should be performed, including pulmonary 
function studies.  Copies of this Remand 
decision and the March 1998 Remand 
decision must be made part of the claims 
folder.  The examiner must review the 
claims folder prior to the examination 
and be familiar with the current criteria 
for rating respiratory disorders as well 
as the criteria in effect prior to 
October 7, 1996.  

6(b).  The examiner should address all 
criteria pertaining to sarcoidosis as 
indicated in the regulations cited in the 
March 1998 Remand decision.  
Specifically, the examiner should provide 
the following information:  FEV-1 
percentage predicted, FEV-1/FVC 
percentage, and DLCO (SB) percentage 
predicted.  The examiner should also 
discuss the presence (including degree) 
or absence of chronic hilar adenopathy, 
stable lung infiltrates, pertinent 
symptoms, and physiologic impairment; 
pulmonary involvement with persistent 
symptoms requiring chronic low dose 
(maintenance) or intermittent 
corticosteroids or requiring systemic 
high dose (therapeutic) corticosteroids 
for control; cor pulmonale or cardiac 
involvement with congestive heart 
failure; and progressive pulmonary 
disease with fever, night sweats, and 
weight loss despite treatment.  
Additionally, the examiner should 
determine if the veteran has a cough and 
when it is present; whether it is 
productive; whether he has dyspnea on 
exertion and the degree of same; whether 
he has bilateral rales; whether the rales 
are scattered or throughout the chest; 
whether he has beginning airway 
obstruction; whether he has expectoration 
and the degree of same; whether he has 
cyanosis; and whether there is right 
heart involvement.  The examiner should 
also render an opinion as to the effect 
the service-connected sarcoidosis has on 
the veteran's ability to work.  The 
notice of VA examination sent to the 
veteran should be associated with the 
claims folder, and the notice should cite 
38 C.F.R. § 3.655, advising him of the 
potential consequence of his failure to 
report for the examination.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the development 
requested is completed in full.  The RO 
should then review the claims to 
determine whether they may be granted.  
With regard to the claim concerning the 
propriety of the initial noncompensable 
rating assigned for service-connected 
sarcoidosis, the RO should determine 
whether the disability rating criteria in 
effect prior to October 7, 1996 or the 
current criteria are more favorable to 
the veteran and apply those criteria 
which are more favorable to him.  Also in 
adjudicating this initial rating claim, 
the RO should consider the 
appropriateness of "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 
(1999).  If any claim remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given a reasonable opportunity 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The purpose of this 
REMAND is to obtain additional information and ensure due 
process.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Member, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


